Fourth Court of Appeals
                                            San Antonio, Texas
                                                   March 10, 2022

                                                No. 04-22-00087-CV

      IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                         Original Mandamus Proceeding1

                        From the 150th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2020-PA-01945
                              Honorable Mary Lou Alvarez, Judge Presiding


                                                       ORDER

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Lori I. Valenzuela, Justice

        Following a January 21, 2022 hearing, the trial court signed an order entitled “Progress
Report Order” (the “January 21 order”).2 On February 14, 2022, relator filed a petition for writ
of mandamus complaining of the January 21 order. The Department also filed a motion asking
this court to stay: the January 21 order, “further orders regarding the creation of contracts or the
payment of funds regarding the child’s placement,” and “any contempt proceedings, sanctions,
or incarceration of Department representatives.” On February 16, 2022, we granted the motion
for temporary emergency relief in part as follows:

           1. The following decretal paragraphs in the trial court’s “Progress Report Order”
           rendered on January 21, 2022 and signed on February 11, 2022 are STAYED
           pending further order of this court:

           2.7 In order to assist the Placement Department, the Department is ordered to
           draft Child Specific Contract for $1000.00 a day is to be drafted and circulated to
           Child Placing Agencies including Traplight, Bair, Pathways, and any other Child


1
  This proceeding arises out of Cause No. 2020-PA-01945, styled In the Interest of J.D., A Child, pending in the
150th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.
2
    The trial court signed the order on February 11, 2022.
       Placing Agency identified as accepting and open to LGBTQ youth. This needs to
       be completed on or before Tuesday January 25, 2022.

       2.8 On January 26, 2022 by 10AM, a copy of all contracts that were submitted on
       behalf of this child shall be submitted to the child’s attorney ad litem and the
       child’s guardian ad litem
       .
       2. Any further proceedings regarding the creation of contracts or the payment of
       funds regarding the child’s placement are STAYED pending further order of this
       court. [Emphasis added.]

       3. Any further contempt proceedings, sanctions, or incarceration of Department
       representatives arising from the underlying suit and any orders to incarcerate
       Department representatives arising from contempt proceedings in the underlying
       suit are STAYED pending further order of this court.

        On March 2, 2022, relator filed a “Motion for Review of Further Orders,” asking this
court to review the trial court’s “Benchmark Hearing After Final Order.” Relator states that,
although the hearing was conducted on March 1, 2022, the order has not yet been signed. We
GRANT the motion. See TEX. R. APP. P. 29.6.

       We ORDER relator to obtain a signed written copy of the “Benchmark Hearing After
Final Order” that resulted from the March 1, 2022 “benchmark hearing” no later than March
21, 2022. We further ORDER relator to obtain the reporter’s record from the March 1, 2022
hearing no later than March 30, 2022.

       In the interest of justice and the child’s best interest, respondent, the Honorable Mary Lou
Alvarez, is encouraged to sign the order no later than March 14, 2022.

       It is so ORDERED on March 10, 2022.

                                                            PER CURIAM



       ATTESTED TO:________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT